USCA11 Case: 21-14227      Date Filed: 04/21/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14227
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
FELIX MANUEL HERNANDEZ,


                                          Defendant- Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:17-cr-20609-PCH-1
                   ____________________
USCA11 Case: 21-14227         Date Filed: 04/21/2022    Page: 2 of 9




2                      Opinion of the Court                 21-14227


Before WILSON, LUCK, and ANDERSON, Circuit Judges.
PER CURIAM:
       Felix Hernandez admitted to violating the conditions of his
supervised release and was sentenced to eight months in prison,
followed by twenty-four months of supervised release, for his vio-
lations. He argues that his sentence is substantively unreasonable.
We affirm.
    FACTUAL BACKGROUND AND PROCEDURAL HISTORY
        Hernandez pleaded guilty to possession of a firearm and am-
munition by a felon, in violation of 18 U.S.C. section 922(g)(1). The
district court sentenced him to twenty-one months in prison, fol-
lowed by three years of supervised release.
       After serving his term of imprisonment and five months of
his term of supervised release, Hernandez admitted to four viola-
tions of his supervised release conditions: (1) “failure to register /
participate in an Anger Control / Domestic Violence Program”; (2)
“failure to perform community service as directed”; (3) “failure to
participate in the Home Detention Electronic Monitoring Pro-
gram”; and (4) “failure to submit a truthful and complete written
report.” The district court revoked Hernandez’s supervised release
and sentenced him to five months in prison, followed by thirty-one
months of supervised release. The district court ordered him to
self-surrender.
USCA11 Case: 21-14227         Date Filed: 04/21/2022    Page: 3 of 9




21-14227               Opinion of the Court                         3

       Instead of surrendering, Hernandez “cut off his ankle moni-
toring bracelet and absconded” for five months. The district court
issued a warrant for his arrest on two supervised release violations:
(1) escape; and (2) failure to notify probation of a change in resi-
dence. A grand jury also indicted Hernandez for failure to appear,
in violation of 18 U.S.C. section 3146(a)(2), and contempt of court,
in violation of 18 U.S.C. section 401(3). Hernandez was arrested
and served the five-month sentence for the first four supervised re-
lease violations.
        Hernandez pleaded guilty to the failure to appear charge and
admitted to the two new supervised release violations, and in ex-
change, the government dismissed the contempt charge. The dis-
trict court sentenced Hernandez to eight months for the failure to
appear charge, running consecutively to the sentence imposed for
his supervised release violations.
       Because Hernandez admitted to the two supervised release
violations, the district court revoked his supervised release and sen-
tenced him to thirty-one months of supervised release. The district
court ordered him to live in a “halfway house” for the first six
months of his supervised release.
      Hernandez served his sentence on the failure to appear
charge and then began his supervised release. He stayed at a half-
way house for less than a week before he was discharged for failing
to complete a required tuberculosis test. When he arrived at the
halfway house, he took a drug test, which came back positive for
marijuana. Hernandez admitted to two more supervised release
USCA11 Case: 21-14227        Date Filed: 04/21/2022     Page: 4 of 9




4                      Opinion of the Court                21-14227

violations: (1) failing to live in a halfway house for six months as
ordered; and (2) “unlawfully possessing or using a controlled sub-
stance” (the marijuana). Hernandez’s probation officer saw that
Hernandez “had once again cut off his electronic monitoring ankle
bracelet,” and Hernandez told the probation officer that “location
monitoring [wa]s not for him.”
       The district court held a sentencing hearing on the halfway
house and marijuana violations. The parties agreed that the guide-
line range for Hernandez’s sentence was between five and eleven
months in prison.
        The government asked the district court to sentence Her-
nandez to eleven months in prison. The government discussed
Hernandez’s history of supervised release violations and con-
tended that the violations showed “a total lack of respect for au-
thority.” The government asked for an eleven-month sentence “to
promote respect for the law, provide much needed specific deter-
rence, and reflect the seriousness of [Hernandez’s] recidivist behav-
ior.” Based on Hernandez’s “history and characteristics,” the gov-
ernment argued, an eleven-month sentence was necessary to “get[]
through” to him “to promote respect for the law” and for the dis-
trict court’s orders.
       The probation office agreed with the government and rec-
ommended following the eleven months in prison with twenty-
four months of supervised release because “Hernandez need[ed]
more time on supervision to try to get adjusted.” The probation
office advised that Hernandez could benefit from its resources for
USCA11 Case: 21-14227         Date Filed: 04/21/2022    Page: 5 of 9




21-14227               Opinion of the Court                         5

“reestablishing family ties [and] employment” and for “living a
drug-free lifestyle.”
      Hernandez asked for a five-month term of imprisonment.
He said that he “had difficulty accepting that he ha[d] to get per-
mission” to “go to his son’s birthday,” get a haircut, go to the store
to “buy [his] baby milk,” and do “other various things.” He also
argued that he did not use drugs after he tested positive for mariju-
ana and that he was not “going out committing a lot of new
crimes.”
       The district court “considered the recommendations of the
parties” and “the information contained in the violation report”
from the probation office. “[P]ursuant to the Sentencing Reform
Act of 1984,” the district court revoked Hernandez’s supervised re-
lease and sentenced him to eight months in prison, followed by
twenty-four months of supervised release.
                    STANDARD OF REVIEW
        We review the substantive reasonableness of a sentence for
an abuse of discretion. United States v. Early, 686 F.3d 1219, 1221
(11th Cir. 2012). A district court “abuses its considerable discretion
and imposes a substantively unreasonable sentence only when it
(1) fails to afford consideration to relevant factors that were due
significant weight, (2) gives significant weight to an improper or
irrelevant factor, or (3) commits a clear error of judgment in con-
sidering the proper factors.” United States v. Rosales-Bruno, 789
F.3d 1249, 1256 (11th Cir. 2015) (quotation omitted). “Because that
USCA11 Case: 21-14227         Date Filed: 04/21/2022      Page: 6 of 9




6                       Opinion of the Court                  21-14227

rarely happens, it is only the rare sentence that will be substantively
unreasonable.” Id. (quotation omitted). “The party challenging
the sentence bears the burden of establishing that the sentence is
unreasonable in light of the record and the [18 U.S.C. section]
3553(a) factors.” Early, 686 F.3d at 1221.
                            DISCUSSION
       Hernandez argues that the district court abused its discre-
tion in relying too heavily on his prior supervised release violations
to determine his sentence. He points out that he had already
served his five months in prison for his first four violations, and he
contends that the district court erred in disregarding “his attempts
to be an active participant in his son’s life” and “his lack of positive
drug tests” after he tested positive for marijuana at the halfway
house. Hernandez also asserts that the district court’s “eight-
month sentence far exceeds what is needed in order to achieve the
important goals of individual and general deterrence, rehabilita-
tion, and punishment” and that the district court disregarded that
the “extended period of incarceration” would be “particularly diffi-
cult on . . . Hernandez and the mother of his child” because he “is
incarcerated and unable to care for his son.”
       “We examine whether a sentence is substantively unreason-
able in light of the [section] 3553(a) factors and the totality of the
circumstances.” United States v. Joseph, 978 F.3d 1251, 1265 (11th
Cir. 2020). The section 3553(a) factors include: (1) the “nature and
circumstances” of the offenses and the “history and characteristics
of the defendant”; (2) the need to “reflect the seriousness” of the
USCA11 Case: 21-14227         Date Filed: 04/21/2022    Page: 7 of 9




21-14227               Opinion of the Court                         7

offenses, “promote respect for the law,” and “provide just punish-
ment” for the offenses; (3) the “need for deterrence”; (4) the “need
to protect the public”; (5) the “need to provide the defendant with
needed educational or vocational training or medical care”; (6) the
“kinds of sentences available”; (7) the “Sentencing Guidelines
range”; (8) “pertinent policy statements of the Sentencing Commis-
sion”; (9) the “need to avoid unwarranted sentencing disparities”;
and (10) the “need to provide restitution to victims.” Id. at n.17
(citing 18 U.S.C. § 3553(a)). “The district court need not explicitly
articulate that it has considered the [section] 3553(a) factors and
need not discuss each factor.” United States v. Flores, 572 F.3d
1254, 1270 (11th Cir. 2009) (alteration adopted and quotation omit-
ted). “A lengthy discussion is not required in the typical case, so
long as the district court sets forth enough to satisfy [us] that [it]
has considered the parties’ arguments and has a reasoned basis for
exercising [its] own legal decisionmaking authority.” Id. at 1270–
71 (alteration adopted and quotation omitted). “A district court’s
unjustified reliance on a single [section] 3553(a) factor may be a
symptom of an unreasonable sentence,” but “such a sentence is not
necessarily unreasonable . . . [because] the weight to be accorded
any given [section] 3553(a) factor is a matter committed to the
sound discretion of the district court.” United States v. Williams,
526 F.3d 1312, 1322 (11th Cir. 2008) (alteration adopted and quota-
tions omitted).
      The district court stated that it “considered the recommen-
dations of the parties” and “the information contained in the
USCA11 Case: 21-14227        Date Filed: 04/21/2022     Page: 8 of 9




8                      Opinion of the Court                21-14227

violation report” from the probation office, and that in imposing
Hernandez’s sentence, it acted “pursuant to the Sentencing Reform
Act of 1984,” which includes section 3553(a). See Sentencing Re-
form Act of 1984, Pub. L. No. 98-473, 98 Stat. 1987, 1989–90. The
government, in its arguments, had mentioned Hernandez’s “his-
tory and characteristics” and the need “to promote respect for the
law, provide much needed specific deterrence, and reflect the seri-
ousness of [Hernandez’s] recidivist behavior.” It follows that be-
cause the district court considered the government’s arguments, it
considered the section 3553(a) factors mentioned in those argu-
ments.
       The district court imposed a mid-guideline range sentence.
“Even though a sentence is not per se reasonable by virtue of resid-
ing within the [guideline] range, there is a range of reasonable sen-
tences from which the district court may choose, and when the dis-
trict court imposes a sentence within the advisory [guideline]
range, we ordinarily will expect that choice to be a reasonable one.”
Flores, 572 F.3d at 1271 (emphasis and quotation omitted).
       Hernandez has not shown that the district court relied too
heavily on his history of supervised release violations. Although
the district court considered Hernandez’s history in determining
his sentence, it also considered other section 3553(a) factors. Fur-
ther, his repeated violations showed that he lacked respect for the
law and thus needed a sentence that could promote respect for the
law and deter him from future misconduct.
USCA11 Case: 21-14227        Date Filed: 04/21/2022    Page: 9 of 9




21-14227               Opinion of the Court                       9

       Hernandez’s sentence is not one of the “rare” substantively
unreasonable sentences resulting from an abuse of a district court’s
“considerable discretion” in sentencing. Rosales-Bruno, 789 F.3d
at 1256. Because Hernandez’s sentence is substantively reasonable,
we affirm.
      AFFIRMED.